DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 08/22/2022 has been entered.

Response to Amendment
This office action is in response to the amendment filed on 08/22/2022.
Claims 1-29 are pending for examination. Applicant amends claims 1 and 28-29. The amendments have been fully considered and entered.

Response to Arguments
For convenience, the newly introduced limitations, as made by amendments, are marked as underlined.
Applicant's arguments filed on 08/22/2022 with respect to claims 1 and 28-29  have been fully considered but they are not persuasive. In particular, applicant argues “[a]lthough Naguthanawala discloses a user authentication verification service 124, whereby column 5, lines 11-23 (referenced by the Office Action) states that the user authentication verification service 124 ‘may determine that … an application on the mobile computing device 110 can authenticate the user,’ Naguthanawala fails to teach that the user is verified based on whether or not the user has logged into a verification service client application on the device” (Remarks, pg. 13). Examiner disagrees and submits that col. 5 lines 11-23 in conjunction with col. 6 lines 49-60 of Naguthanawala reasonably teaches verifying a user based on whether or not the user has logged into a verification service client application on the device as further explained below. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 7-8, 10, 12-14, 16-19, and 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Naguthanawala et al. (US 10117098 B1; hereinafter “Naguthanawala”).
As per claims 1, 28 and 29, Naguthanawala discloses: a method, apparatus, and non-transitory computer-readable medium, the apparatus (Naguthanawala, Fig. 2 and 5, mobile computing device 110) comprising: comprising:  
2one or more network interfaces to communicate on a communication channel (Naguthanawala, col. 9 lines 46-59, network interface for communicating with call center computing device 122);
one or more network interfaces to communicate on a verification channel (Naguthanawala, col. 9 lines 46-59, network interface for communicating with verification service 124);   67PATENT 1470011.CIP 
4a processor (Naguthanawala, col. 9 lines 46-59, processor 502) adapted to execute one or more processes; and  
5a memory  (Naguthanawala, col. 9 lines 46-59, memory 520) configured to store a process executable by the processor, the process 6when executed operable to perform a method comprising:  
7initiating a communication to a receiving device on the communication 8channel (Naguthanawala, col. 4 lines 14-33, mobile computing device 110 (i.e., apparatus) initiates a communication with call center computing device 122 (i.e., receiving device)), wherein the receiving device is configured to determine whether an 9identity of the user using the apparatus is verified by a verification service associated with the apparatus (Naguthanawala, Fig. 2 and col. 5 lines 24-44, at (1) the call center computing device 122 receives a response from the verification service 124 that includes the result of the verification of the caller’s identity. Verification service 124 is associated with the mobile computing device 110 because the caller uses the mobile computing device 110 to authenticate with the verification service 124);  
verifying the identity of the user using the apparatus based on whether or not the user has logged into a verification 11service client application on the apparatus (Naguthanawala, col. 5 lines 11-23, “the user authentication verification service 124 may determine that … an application on the mobile computing device 110 can authenticate the user,” col. 6 lines 49-60, identity of the caller is verified based on whether the user has logged into an application (i.e., verification service client application) on the mobile device 124);
conveying, to the verification service over a verification channel, and in 13response to the identity of the user using the apparatus being verified by the 14verification service client application, that the identity associated with the isapparatus is verified, wherein the verification service is caused to convey, to the 16receiving device over a verification channel, that the identity of the user using the 17apparatus/initiating device is verified (Naguthanawala, col. 5 lines 24-44, “the user authentication verification service 124 may verify that the response received from the mobile computing device 110 authenticates the user… the user authentication verification service 124 may respond to the request at (2) by verifying that the caller's identity has been confirmed to be the user in question”); and
18continuing, with the receiving device, the communication on the 19communication channel, wherein the receiving device is caused, in response to 20the identity of the user using the apparatus being verified, to manage the 21communication from the apparatus according to the identity being verified (Naguthanawala, col. 5 lines 41-44 and col. 2 lines 18-22, communication with the caller of the mobile computing device 110 is managed by the operator/call center computing device 122 in response to the authenticated caller).

As per claim 3, claim 1 is incorporated and Naguthanawala discloses: wherein the communication is initiated prior to the verification service client application verifying the identity of the user using the initiating device (Naguthanawala, col. 5 lines 14-17 and col. 5 lines 1-11, communication occurs prior to application verifying user), and
wherein the verification service client application is caused to activate during the communication to perform verification of the identity of the user using the initiating device (Naguthanawala, col. 5 lines 17-23, “the user authentication verification service 124 may transmit a push notification that is delivered to the application on the mobile computing device 110, and that causes the mobile computing device 110 to request a fingerprint scan, voiceprint scan, password entry, answer to a security question, or otherwise authenticate the user).

As per claim 4, claim 3 is incorporated and Naguthanawala disclose: receiving an identity verification request from the receiving device over the verification channel during the communication (Naguthanawala, col. 4 lines 34-36, the call center computing device 122 may request that the user authentication verification service 124 authenticate the identity of the first party, col. 5 lines 12-14, “At (7), the user authentication verification service 124 may request that the mobile computing device 110 authenticate the user”); and invoking the verification service client application in response to the identity verification request to verify the identity of the user using the initiating device (Naguthanawala, col. 5 lines 17-20, “the user authentication verification service 124 may transmit a push notification that is delivered to the application on the mobile computing device 110”).

As per claim 7, claim 1 is incorporated and Naguthanawala discloses: wherein verifying the identity of the user using the initiating device through a verification service client application on the initiating device comprises: receiving one or more authentication factors input at the initiating device (Naguthanawala, col. 5 lines 24-32, authenticating user based on challenge-response input at the mobile computing device), wherein conveying, to the verification service over the verification channel, that the identity of the user using the initiating device is verified, prevents access to the one or more authentication factors by at least the receiving device (Naguthanawala, col. 5 lines 41-44 and Fig. 2, user authentication verification service sends a response to the call center computing device verifying the identity of the user of the mobile computing device without the call center computing device accessing the users challenge-response input).

As per claim 8, claim 7 is incorporated and Naguthanawala discloses: wherein conveying, to the verification service over the verification channel, that the identity of the user using the initiating device is verified, further prevents access to the one or more authentication factors by the verification service (Naguthanawala, col. 5 lines 29-32, “the information provided at (8) may be confirmation that the mobile computing device 110 (or an application on the mobile computing device 110) successfully authenticated the user,” i.e., the confirmation message prevents access to any authentication factors by the verification service 124).

As per claim 10, claim 1 is incorporated and Naguthanawala discloses: further comprising, in response to the communication being managed by the receiving device according to the identity being verified, one or more of: receiving secure information over the communication; relaying transaction requests over the communication; and requesting modification of information associated with the verified identity (Naguthanawala, col. 2 lines 18-22, receiving secure information, goods, or services only available to authenticated users).

As per claim 12, claim 1 is incorporated and the modified Naguthanawala discloses: conveying, from the initiating device to the verification service over the verification channel, and in response to the identity of the user using the initiating device being unverified by the verification service client application, that the identity of the user using the initiating device is unverified, wherein the verification service is caused to convey, to the receiving device over the verification channel, that the identity of the user using the initiating device is unverified (Naguthanawala, col. 5 lines 50-58, “the user authentication verification service 124 may report that it could not identify a user corresponding to the provided identifying information … that the user declined to authenticate, or that the user failed to authenticate”); and
 continuing, by the initiating device with the receiving device, the communication on the communication channel, wherein the receiving device is caused, in response to the identity of the user using the initiating device being unverified, to manage the communication from the initiating device according to the identity being unverified (Naguthanawala, col. 5 lines 50-58, call center agent will manage the communication according to the identity being unverified, col. 2 lines 18-22, receiving secure information, goods, or services only available to authenticated users, i.e., if the caller is not authenticated, the information, goods, or services are not provided).

As per claim 13, claim 12 is incorporated and Naguthanawala discloses: wherein, in response to the communication being managed by the receiving device according to the identity being unverified, the receiving device is caused to perform one or more actions selected from: preventing sharing secure information over the communication; preventing transaction requests received over the communication: preventing sharing of information associated with the unverified identity; preventing requests for modification of information associated with the unverified identity; instructing against sharing secure information over the communication; instructing against performing transaction requests received over the communication; instructing against sharing of information associated with the unverified identity; instructing against modification of information associated with the unverified identity; treating the communication with an unverified identity; and discontinuing the communication (Naguthanawala, col. 5 lines 50-58, call center agent will manage the communication according to the identity being unverified, col. 2 lines 18-22, receiving secure information, goods, or services only available to authenticated users, i.e., if the caller is not authenticated, the information, goods, or services are not provided).

As per claim 14, claim 1 is incorporated and Naguthanawala discloses: wherein the communication is selected from a group consisting of: a user-to-user communication; a user-to-enterprise communication; and an enterprise-to-user communication (Naguthanawala, col. 4 lines 14-20, user-to-enterprise communication).

As per claim 16, claim 1 is incorporated and Naguthanawala discloses: wherein the identity of the user using the initiating device is verified without the receiving device accessing personally identifying information (PII) associated with the identity (Naguthanawala, col. 5 lines 41-44 and Fig. 2, user authentication verification service sends a response to the call center computing device verifying the identity of the user of the mobile computing device without the call center computing device accessing the users challenge-response input at the mobile computing device).

As per claim 17, claim 1 is incorporated and Naguthanawala discloses: wherein the communication is selected from a group consisting of: a voice communication; a video communication; a text communication; an email communication; and a data communication (Naguthanawala, col. 4 lines 14-24, voice telephone call, email, etc.).

As per claim 18, claim 1 is incorporated and Naguthanawala discloses: wherein verifying the identity of the user using the initiating device is based on one or more authentication factors selected from a group consisting of: facial recognition; iris recognition, device location information, fingerprint recognition; social security number input; federal identification number input; password input; pin input; security question input; and credit card code input (Naguthanawala, col. 5 lines 12-23, identity of user is authenticated based on fingerprint, password entry or answer to a security question).

As per claim 19, claim 1 is incorporated and Naguthanawala discloses: wherein verifying the identity of the user using the initiating device is based on one or more authentication factors input at the initiating device, and wherein the receiving device has no access to the one or more authentication factors input at the initiating device (Naguthanawala, col. 5 lines 41-44 and Fig. 2, user authentication verification service sends a response to the call center computing device verifying the identity of the user of the mobile computing device without the call center computing device accessing the users challenge-response input).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Naguthanawala in view of Wiechman et al. (US 9894199 B1; hereinafter “Wiechman”).
As per claim 2, claim 1 is incorporated and Naguthanawala discloses: wherein the verification service client application has verified the identity of the user using the initiating device prior to initiating the communication (Naguthanawala, col. 6 lines 53-56, “the user interface 300 of FIG. 3A may be displayed when the user is already logged into an application on the mobile computing device 110 that has the ability to authenticate the user”), 
wherein the verification service client application conveys that the identity of the user using the initiating device is verified to the verification service over the verification channel upon initiating the communication on the communication channel (Naguthanawala, col. 5 lines 24-32, “At (8), the user authentication verification service 124 may receive information that the user provided in response to the authentication request. Illustratively, the information may be an answer to a challenge-response question, an affirmative response to a text message, fingerprint or voiceprint data, or the like. In some embodiments, the information provided at (8) may be confirmation that the mobile computing device 110 (or an application on the mobile computing device 110) successfully authenticated the user”).
While Naguthanawala discloses initiating the communication from the mobile computing device (Naguthanawala, col. 4 lines 14-17), Naguthanawala does not explicitly disclose, however, Wiechman teaches or suggests: wherein the verification service client application initiates the communication (Wiechman, col. 15 lines 6-24, user initiates communication with a call center/customer service through an application that is also used to authenticate the caller).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of Naguthanawala to include initiating communication with a verification service client application as taught by Wiechman for the benefit of verifying the caller behind the scenes and the caller does not have to take extra actions beyond logging into the application and hitting the call button to perform authentication and verification (Wiechman, col. 2 lines 5-9).

Claim 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Naguthanawala in view of Smith et al. (US 20190349372 A1; hereinafter “Smith”).
As per claim 5, claim 1 is incorporated and Naguthanawala does not disclose, however, Smith teaches or suggests: wherein the communication is initiated without the verification service client application on the initiating device, the method further comprising: receiving a prompt from the receiving device over the verification channel during the communication to install the verification service client application; and installing the verification service client application in response to the prompt to then verify the identity of the user using the initiating device (Smith, [0193], user is prompted to install an application that allows the user to register to the identity verification system and verify the user).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of Naguthanawala to include prompting the receiving device to install a verification application as taught by Smith for the benefit of improving security by allowing the receiving device to verify itself using a specific application.

As per claim 6, claim 5 is incorporated and Naguthanawala does not disclose, however, Naguthanawala teaches or suggests: wherein a time limit is associated with the prompt to install the verification service client application (Naguthanawala, col. 5 lines 45-58, “the user authentication verification service 124 may report that… it could not authenticate the user (e.g., that it could not find a suitable device and communications channel for authenticating the user, or that the request to authenticate timed out without a response)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of Naguthanawala to include determining that the identity associated with the receiving device is unverified in response to expiration of a time limit prior to obtaining verification as taught by Naguthanawala for the benefit of enhancing security by limiting the time for the user to authenticate. If the user takes a really long time to authenticate, it is suspicious that the user authenticating is actually who they are.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Naguthanawala in view of Pace, Jr. et al. (US 10855842 B1; hereinafter “Pace”).
As per claim 9, claim 1 is incorporated and Naguthanawala does not disclose, however, Pace teaches or suggests: receiving, by the verification service client application on the initiating device, a prompt from the receiving device to initiate the communication, wherein the verification service client application initiates the communication in response to the prompt (Pace, col. 4 lines 4-28, customer receives a prompt from a representative to initiate a call with the representative, wherein the customer can either initiate the call by accepting the call to scheduling the call for a different time (see col. 4 lines 45-66), col. 6 lines 15-34, application on smart device).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of Naguthanawala to include receiving a prompt from the receiving device and initiating the communication in response to the prompt as taught by Pace for the benefit of enhancing the customer experience and reducing the amount of wasted resources (Pace, col. 4 lines 1-7).

Claims 11 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Naguthanawala in view of Har et al. (US 20120144198 A1; hereinafter “Har”).
As per claim 11, claim 1 is incorporated and Naguthanawala does not disclose, however, Har teaches or suggests: wherein, in response to the communication being managed by the receiving device according to the identity being verified, the receiving device is caused to receive one or more identity attributes associated with the identity selected from a group consisting of: a name; an account number; an identification number, a verification level; a demographic; and a treatment level (Naguthanawala, [0011], receiving sensitive information including an account number and credit card information).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings Naguthanawala to include verifying a callee prior to sharing account number information as taught by Har for the benefit of assuring a caller that the person who answers the phone call is who they say they are (Har, [0011]).

As per claim 22, claim 1 is incorporated and while Naguthanawala discloses sending an identity verification request from the receiving device to the initiating device  during the communication and receiving a response to the identity verification request from the initiating device (Naguthanawala, Fig. 2, col. 4 lines 34-37 and col. 5 lines 24-44), Naguthanawala does not describe the scenario vice versa. 
However, Har teaches or suggests: sending an identity verification request from the initiating device to the receiving device during the communication (Har, [0034], caller (i.e., initiating device) requests authentication of the callee (i.e., receiving device) during call); and 
receiving a response to the identity verification request from the receiving device (Har, [0035], callee responds with credentials to by verified and authentication server forwards results of verification).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Naguthanawala to include the initiating device requesting identity verification to the receiving device as taught by Har because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield the predictable result of verifying an identity of a party using an initiating device or a receiving device and subsequently managing communications according to the identity being verified or unverified (KSR).

As per claim 23, claim 22 is incorporated and while the modified Naguthanawala discloses a verification channel (Naguthanawala, col. 4 lines 34-37), the modified Naguthanawala does not disclose, however, Har teaches or suggests: wherein sending the identity verification request and receiving the response to the identity verification request occurs via the verification channel (Har, [0034], data channel (i.e., verification channel)).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the modified Naguthanawala to include the initiating device requesting identity verification to the receiving device via a verification channel as taught by Har because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield the predictable result of verifying an identity of a party using an initiating device or a receiving device via  protected channel and subsequently managing communications according to the identity being verified or unverified (KSR).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Naguthanawala in view of Scruby (US 20190149539 A1).
As per claim 15, claim 1 is incorporated and Naguthanawala does not disclose, however, Scruby teaches or suggests: wherein the identity of the user using the initiating device is verified in response to attestation of a user identity at the initiating device (Scruby, [0120], verifying the identity associated with a device in response to attestation by another device).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of Naguthanawala to include verifying by using attestation as taught by Scruby for the benefit of performing secure authentication without the extra inefficiencies or costs of conventional two-factor methods (Scruby, [0002]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Naguthanawala in view of Shahidzadeh et al. (US 10325259 B1; hereinafter “Shahidzadeh”).
As per claim 20, claim 1 is incorporated and Naguthanawala does not disclose, however, Shahidzadeh teaches or suggests: in response to the identity being verified: receiving a request for increased assurance of verification of the identity from the receiving device during the communication (Shahidzadeh, col. 14 line 4, request escalation of the level of assurance); 
verifying the identity of the user using the initiating device through the verification service client application on the initiating device according to the increased assurance of verification request (Shahidzadeh, col. 14 lines 5-22, communications are managed according to the escalated level of assurance); 
conveying, from the initiating device, in response to the increased assurance of verification, the increased assurance of verification to the verification service over the verification channel, wherein the verification service is caused to convey, to the receiving device over the verification channel, the increased assurance of verification of the identity of the user using the initiating device (Shahidzadeh, col. 14 lines 5-22, communications are managed according to the escalated level of assurance); and 
continuing, by the initiating device with the receiving device, the communication on the communication channel, wherein the receiving device is caused to manage the communication from the initiating device according to whether an increased assurance is conveyed (Shahidzadeh, col. 14 lines 5-22, communications are managed according to the escalated level of assurance).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of Naguthanawala to include increasing the assurance of verification as taught by Shahidzadeh for the benefit of improving authentication of users and their transactions to mitigate the occurrence of information security fraud (Shahidzadeh, col. 14 lines 55-60).

Claims 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Naguthanawala in view of Farnsworth et al. (US 10389874 B1; hereinafter “Farnsworth”).
As per claim 21, claim 1 is incorporated and Naguthanawala does not disclose, however, Farnsworth teaches or suggests: receiving an identity verification level of the receiving device via the verification channel (Farnsworth, col. 10 lines 21-24, user is authenticated to various levels which may be indicated to the representative).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings Naguthanawala to include displaying a verification level of the user to another user as taught by Farnsworth to allow the user to act accordingly with the knowledge of the verification level in applying security measures. Farnsworth’s system improves security without sacrificing ease of use and time for the user in authenticating (Farnsworth, col. 1 lines 39-41).

As per claim 24, claim 1 is incorporated and Naguthanawala does not disclose, however, Farnsworth teaches or suggests: displaying a verification level of the receiving device (Farnsworth, col. 10 lines 21-24, user is authenticated to various levels which may be indicated to the representative).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of Naguthanawala to include displaying a verification level of the user to another user as taught by Farnsworth to allow the user to act accordingly with the knowledge of the verification level in applying security measures. Farnsworth’s system improves security without sacrificing ease of use and time for the user in authenticating (Farnsworth, col. 1 lines 39-41).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Naguthanawala in view of Vanderveen et al. (US 20140310782 A1; hereinafter “Vanderveen”).
As per claim 25, claim 1 is incorporated and while Naguthanawala discloses: 
wherein conveying that the identity of the user using the initiating device is verified comprises sending a verification token to the verification service (Naguthanawala, col. 7 lines 41-42, temporary passcode from security token is entered, col. 5 lines 24-26, user authentication verification service receives temporary passcode from mobile computing device), Naguthanawala does not disclose, however, Vanderveen teaches or suggests: generating a verification token in response to the identity of the user using the initiating device being verified (Vanderveen, [0087], generating authorization ticket in response to identity being verified); and
wherein the verification service is caused to convey the verification token to the receiving device over the verification channel (Vanderveen, [0087], authorization ticket is conveyed to the first device from the server, i.e., authorization server).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of Naguthanawala to include generating a verification token in response to the identity being verified and conveying the verification token to the receiving device as taught by Vanderveen because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield the predictable result of verifying a user using a token (KSR).

Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Naguthanawala in view of Vanderveen and further in view of Wang et al. (US 20190325129 A1; hereinafter “Wang”).
As per claim 26, claim 25 is incorporated and the modified Naguthanawala does not disclose, however, Wang teaches or suggests: wherein the receiving device is configured to pass the verification token to a second device to cause the second device to determine that the identity of the user using the initiating device is verified based on receiving the verification token (Wang, [0024], client application passes the access token to the resource-hosting server (i.e., second device) to verify the token).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to include passing the verification token to a second device as taught by Wang because a person of ordinary skill in the art would know to combine prior art elements according to known methods to yield the predictable result of verifying a token (KSR).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Naguthanawala in view of Vanderveen and further in view of Alpaugh et al. (US 11089028 B1; hereinafter “Alpaugh”).
As per claim 27, claim 25 is incorporated and the modified Naguthanawala does not disclose, however, Alpaugh teaches or suggests: wherein the verification token is unexchangeable (Alpaugh, col. 13 lines 24-35, token is an unexchangeable token).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify/combine the teachings of the modified Naguthanawala to include the token being an unexchangeable token as taught by Alpaugh for the benefit of preventing tokens from being exchanged which enhances security (Alpaugh, col. 13 lines 24-35).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Jung et al. (KR 20110071201 A) teaches mutually authenticating a first and second device through a trusted third party.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R LAPIAN whose telephone number is (571)272-7552. The examiner can normally be reached M-F 9:30-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER R. LAPIAN
Examiner
Art Unit 2437



/ALEXANDER R LAPIAN/Examiner, Art Unit 2437     

/KRISTINE L KINCAID/Supervisory Patent Examiner, Art Unit 2437